UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1856


THEODORE JUSTICE,

                       Plaintiff – Appellant,

          v.

DIRECTOR EXCEPTIONAL CHILDREN’S DIVISION DIRECTOR WILLIAM
J. HUSSEY; HENDERSON COLLEGIATE CHARTER SCHOOL CO-FOUNDER
EXECUTIVE DIRECTOR ERIC SANCHEZ,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:15-cv-00546-BO)


Submitted:   November 17, 2016              Decided:    November 21, 2016


Before GREGORY,     Chief   Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Theodore Justice, Appellant Pro Se. Laura Ellen Crumpler, NORTH
CAROLINA DEPARTMENT    OF  JUSTICE,  Raleigh,   North  Carolina;
Rachel B. Hitch, SCHWARTZ & SHAW, PLLC, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Theodore Justice appeals from the district court’s orders

dismissing his complaint filed under 42 U.S.C. §§ 1983, 1985

(2012) and the Individuals with Disabilities Education Act and

denying his motion for reconsideration.     We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.     Justice v. Hussey,

No. 5:15-cv-00546-BO (E.D.N.C. Apr. 20 & July 15, 2016).       We

deny Justice’s motion to appoint counsel.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                         AFFIRMED




                                  2